                    UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ALMA E. CHAPMAN,              :
                              :CIVIL ACTION NO. 3:18-CV-723
          Plaintiff,          :
                              :(JUDGE CONABOY)
          v.                  :
                              :
NANCY A. BERRYHILL,           :
Acting Commissioner of        :
Social Security,              :
                              :
          Defendant.          :
                              :
___________________________________________________________________

                               MEMORANDUM

     Pending before the Court is Plaintiff’s appeal from the Acting

Commissioner’s denial of Disability Insurance Benefits (“DIB”)

under Title II of the Social Security Act (“Act”) and Supplemental

Security Income (“SSI”) under Title XVI of the Act.      (Doc. 1.)

Plaintiff protectively filed applications on September 3, 2015,

alleging disability beginning on February 1, 2014.      (R. 21.)    After

Plaintiff appealed the initial December 22, 2015, denial of the

claims, a hearing was held by Administrative Law Judge (“ALJ”)

Daniel Balutis on August 2, 2017.    (Id.)    ALJ Balutis issued his

Decision on September 20, 2017, concluding that Plaintiff had not

been under a disability, as defined in the Act from February 1,

2014, through the date of the Decision.      (R. 29.)   Plaintiff

requested review of the ALJ’s decision which the Appeals Council

denied on February 15, 2018.    (R. 1-7.)    In doing so, the ALJ’s

decision became the decision of the Acting Commissioner.      (R. 1.)
     Plaintiff filed this action on April 3, 2018.      (Doc. 1.)    She

asserts in her supporting brief that the Acting Commissioner’s

determination should be remanded because the ALJ erred in his

assessment of medical expert opinions which limited Plaintiff to

sedentary or less-than-sedentary work and substituted his lay

judgment for these opinions.      (Doc. 9 at 5.)   For the reasons

discussed below, the Court concludes Plaintiff’s appeal is properly

granted.

                                I. Background

     Plaintiff was born in February 1957 and was sixty years old at

the time of the ALJ’s decision.      (Doc. 9 at 2.)   She has a high

school education and worked as a dental assistant and later a

phlebotomist.   (Id.)   When She applied for benefits, Plaintiff

alleged that her ability to work was limited by problems with

weight-bearing joints, anxiety, and depression.       (R. 191.)

A.   Medical and Opinion Evidence

     On September 16, 2013, Plaintiff saw Donald D. Golobek, D.O.,

at Susquehanna Health Orthopedics at Wellsboro with complaints of

worsening knee pain.    (R. 249.)    Examination showed right knee

effusion, tenderness to palpation, and ligament laxity.       (R. 250.)

Dr. Golobek diagnosed severe degenerative joint disease with a

recent twist/sprain.    (Id.)    Dr. Golobek treated Plaintiff with

steroid injections (R. 251) but the relief lasted only three days

and she reported that her pain was worse on September 24, 2013.


                                      2
(R. 252.)

     A September 24, 2013, MRI of the right knee resulted in the

following Impression:

              erosive degenerative changes particularly
              about the lateral aspect of the knee joint
              with areas of osteonecrosis involving the
              distal lateral femoral condyle as well as the
              proximal lateral tibial plateau. Erosion of
              the misisci. Atretic cruciate ligaments.
              Knee joint effusion. Complex Baker’s cyst and
              aspiration of this complex cyst may be
              considered.

(R. 291.)

     Plaintiff reported improvement on October 21, 2013, after a

series of injections.     (R. 262.)   She was wearing a brace at the

time and requested pain medication but she told Dr. Golobek that

she wanted to go back to work.      (Id.)   Dr. Golobek limited her to

working four-hour shifts and planned to start physical therapy.

(Id.)

     In January 2014, Plaintiff reported continuing knee pain and

Dr. Golobek discussed whether her pain warranted knee replacement

surgery.    (R. 266.)   Plaintiff said she would think about it.

(Id.)   Dr. Golobek recorded that Plaintiff was to continue her

four-hour work days and therapy twice weekly.       (Id.)

     Dr. Golobek performed a total right knee arthroplasty on

February 25, 2014.      (R. 281.)   Plaintiff noted some stiffness on

March 31, 2014, but reported that physical therapy was going well.

(R. 273.)    On April 2, 2014, Dr. Golobek noted x-rays showed a


                                      3
well-fixed total condylar knee in excellent position.      (R. 276.)

He reported a well-healed scar, good quad control, and good VMO

recruitment.    (Id.)   Dr. Golobek planned for Plaintiff to continue

therapy twice weekly and noted he would be working on getting her

back to work shortly and gradually ease her from the four-hour days

to eight-hour days.     (Id.)

     At her May 28, 2014, visit with Dr. Golobek, Plaintiff

requested to go back to work full-duty and he noted she was “doing

excellent.”    (R. 278.)   Dr. Golobek acceded to Plaintiff’s request

for a Percocet prescription, noting it would be the last one.

(Id.)   He noted that he saw no reason to restrict her in any way

and would see her back in three months.       (Id.)

     Plaintiff saw Dr. Golobek again on August 20, 2014, at which

time he noted she was happy, doing everything she needed to do,

moving her knee with no pain, and she had good muscle strength

testing of 5/5.    (R. 279.)    He planned to see her in a year.   (Id.)

     In April 2015, Plaintiff was seen by Sally Yoder, CNP, at

Guthrie for her annual exam.     (R. 300.)    Ms. Yoder recorded that

Plaintiff had no complaints and no problems were noted on physical

exam.   (R. 301-02.)

     On September 30, 2015, Plaintiff was again seen by Ms. Yoder

with complaints of knee pain.     (R. 303.)   In the “Review of

Systems” section of the office notes, Ms. Yoder stated “[s]he is

very confusing.    She seems to believe she can get disability


                                     4
because her knee aches.   She is a trained phlebotomist unable to

get a job.”   (R. 304.)   Objectively, Ms. Yoder noted that Plaintiff

had many varicose veins and reported that her legs got tired by the

end of the day; Plaintiff had no edema in the legs; and she

“ramble[d] on and on about getting disability.”      (Id.)   Ms. Yoder

planned to get the replacement checked and assessed “leg problems”

and “very confusing conversation.”      (R. 304.)

     On October 5, 2015, Dr. Golobek completed a Medical Opinion

Re: Ability to Do Physical Activities.      (R. 318-20.)   He found the

following: Plaintiff could sit for twenty minutes continuously and

for two hours total in an eight-hour day; she could stand for

fifteen minutes continuously and for less than two hours in an

eight-hour day; she would need a job which permitted shifting

positions at will; she would need unscheduled breaks four times per

day; she could occasionally lift ten pounds and never lift over

that; she could bend and twist at the waist twenty-five percent of

a work day; she had to avoid exposure to all identified

conditions/substances; she could occasionally twist, stoop (bend),

crouch, and climb stairs, and she could never climb ladders; and

she would likely be absent from work about once a month due to her

impairments or treatment.   (Id.)

     Right knee x-rays done on November 9, 2015, showed the

prosthesis was in good alignment, no acute abnormality was

demonstrated, and there was no significant change since June 2014.


                                    5
(R. 497.)

     Gilbert Genouri, M.D., conducted an Internal Medicine

Examination on referral of the Bureau of Disability Determination

on November 23, 2015.   (R. 322.)   Plaintiff reported difficulty

with her right knee, including continued pain which she rated at 5

to 10/10 and said was precipitated by activity.      (Id.)    She also

reported occasional low back pain which she said occurred daily and

rated at 5 to 10/10.    (Id.)   Dr. Jenouri found Plaintiff was unable

to heel or toe walk, could squat to 50%, and had a positive

straight-leg raise test on the right side demonstrating lumbar

radiculopathy.   (R. 323-24.)   He opined that Plaintiff could

occasionally lift/carry twenty pounds and frequently lift/carry ten

pounds; and in an eight-hour day she could sit for two hours, stand

for one hour, and walk for one hour total.      (R. 327.)    He

attributed lifting limitations to her knee and low back pain as

well as decreased range of motion.      (R. 326.)

     On January 29, 2016, Dr. Golobek opined that Plaintiff could

sit for thirty minutes at one time and for a total of one hour in a

workday; she could stand for thirty minutes at a time and for a

total of one hour in a workday; she needed to be able to shift

positions at will; she would need unscheduled fifteen minute breaks

every one and a half to two hours; she could occasionally

lift/carry twenty pounds and frequently lift/carry ten pounds; she

could frequently twist; she could occasionally stoop, crouch, and


                                    6
climb stairs; she could never climb ladders; and she should avoid

exposure to all identified substances.       (R. 336-38.)

       On February 15, 2016, Plaintiff saw Dr. Golobek with

complaints of pain and said her post-operative symptoms had

resolved and she was tolerating daily activities.       (R. 502.)   She

said she was not walking normally, she had difficulty navigating

stairs, and her difficulty walking progressed through the day.

(Id.)    Plaintiff also reported some back pain.     (Id.)   Dr. Golobek

planned to get a bone scan to check for inflammation or prosthetic

loosening.      (Id.)   A lumbar x-ray done on the same day showed disc

space narrowing and subluxations at L3 and L5 levels.        (R. 496.)    A

bone scan done on February 17, 2016, showed very mild increased

radiopharmaceutical activity involving the interface between the

tibial component of the right knee arthroplasty and the right knee

and presumed degenerative tricompartmental activity of the left

knee.    (R. 495.)

       On March 7, 2016, Plaintiff saw Dr. Golobek for follow up of

her right knee problem.      (R. 498.)    Plaintiff reported 8/10 pain

and said that walking up and down stairs was nearly impossible for

her.    (Id.)    She said the onset had been two to three months

before.    (Id.)     Dr. Golobek said he did not know “where to go from

here” and wanted Plaintiff to get a second opinion with Michael

Hoffman, M.D.      (Id.)

       Plaintiff was evaluated by Dr. Hoffman of Susquehanna Health


                                      7
in Williamsport on April 7, 2016.       (R. 474.)   Examination findings

included active painful range of motion; gait “valgus thrust, ankle

pronation”; mild effusion on the right; and diffuse tenderness.

(R. 476.)   Dr. Hoffman assessed chronic pain of both knees for

which he planned further diagnostic evaluations; primary

osteoarthritis of the left knee; and instability of the prosthetic

knee.   (R. 477.)   Regarding the right knee, Dr. Hoffman said he

discussed treatment options with Plaintiff which included “using a

cane, brace vs revision knee replacement.”         (Id.)   He noted that

Plaintiff elected to proceed with surgery and would call if she

wanted to schedule it.    (Id.)

     Plaintiff had right-knee revision surgery on June 13, 2016.

(R. 466.)   At her four-week post operative visit, Dr. Hoffman noted

that Plaintiff was “doing excellent,” walking with a cane for

stability, and had great range-of-motion.       (Id.)      In August, Dr.

Hoffman noted that Plaintiff was doing very well, she could

progress activity as tolerated, continue physical therapy, and

follow up one year postop.   (R. 464.)

     In September 2016, Plaintiff reported to Dr. Hoffman that she

was very happy with the results of the right knee revision and her

left knee was the main concern at that point.        (R. 459.)    She said

she was unable to weight-bear on it.       (Id.)    Dr. Hoffman

administered an injection in her left knee and planned to repeat as

needed in three months.   (R. 461.)      In October, Plaintiff said the


                                    8
injection had not helped and over-the-counter NSAIDs and Tylenol

were not helpful for the “horrible” left knee pain.    (R. 455.)     Dr.

Hoffman planned to proceed with a left knee replacement.     (R. 457.)

     Plaintiff had left knee replacement surgery in January 2017.

(R. 364.)   Dr. Hoffman later found a well-healed incision, with

range-of-motion from 0 to 120 degrees on flexion, and good varus-

vulgas stability.   (R. 444.)

     On March 13, 2017, Plaintiff was seen by Larry Gearhard, PA-C,

at Susquehanna Health Orthopedics and Rheumatology in Williamsport

for lumbar spine pain which she rated at a severity level of seven.

(R. 437.)   She described the pain as throbbing and radiating down

her legs and said it was aggravated by standing and walking.       (Id.)

On physical exam, Mr. Gearhard noted “when performing log roll . .

. patient did have shooting (burning/electric) pain up the

hamstrings L>R and the low back was tender to palpation.”     (R.

439.)   He reported that Plaintiff had an antalgic gait and she was

hunched over at the waist assisted with a walker.    (Id.)   Mr.

Gearhard, under the supervision and review of Dr. Hoffman, planned

to order further diagnostic evaluations of the lumbar spine.       (R.

440.)   He assessed spondylolisthesis at L5-S1 level, noting “60-70%

anterolisthesis of L5 on S1 dramatically increased since previous

plain films one year prior.”    (Id.)   Mr. Gearhard ordered a lumbar

spine MRI after which he would refer Plaintiff to Ronald E.

DiSmone, M.D., of Susquehanna Health Orthopedics for follow-up.


                                   9
(Id.)   He also planned to refer her to Dr. DiSimone for the

assessed radiculopathy of the lumbar region.     (Id.)

     Plaintiff saw Dr. DiSimone on April 19, 2017, for the lumbar

spine pain.    (R. 385.)    Examination showed lumbar spine tenderness,

tender right sciatic notch, and mildly positive Patrick’s test on

the right.    (R. 388.)    Dr. DiSimone assessed spondylolisthesis at

L5-S1, spinal stenosis in the lumbar region with neurogenic

claudication, and radiculopathy of the lumbosacral region.     (Id.)

He planned to refer Plaintiff to pain management specialist Rohit

Singh, M.D., for evaluation of the back and leg pain with walking

intolerance and also to refer her to physical therapy.     (Id.)

Regarding radiculopathy, Dr. DiSimone recorded the following

diagnostics: March 13, 2017, lumbar spine films showed Grade 1

unstable L5-S1 spondylolisthesis with a degenerative scoliosis on

the AP and sclerosis of both SI joints; anterolisthesis that

appeared stable at L3-4 in the lateral projection; March 21, 2017,

MRI showed anterolisthesis L5-S1 with minimal neural foraminal

stenosis bilaterally right greater than left; and MRI showed

numerous disc bulges centrally L2-3, L3-4, L4-5 without significant

central or neural foraminal stenosis.     (R. 388.)   He assessed grade

1 mildly unstable 5 S1 spondylolisthesis, lumbar spine canal

stenosis with pseudoclaudication; and degenerative lumbar

scoliosis.    (Id.)   In addition to medication, Dr. DiSimone recorded

the following Patient Plan:


                                    10
            Neurontin 200 mg nn qid. In lieu of formal
            PT at this time, will do a stationary bike
            for lower extremity strength testing.
            Patient’s standing and walking tolerance is
            so poor, she is available for only limited
            duty and sedentary work. No more than 5
            pounds lifting, 5 pound push pull,
            intermittent sit/stand/walk. No climbing, no
            repetitive bending, no kneeling as a
            permanent restriction for this patient.
            Referral to Dr. Singh in pain management for
            selective nerve root blocks.

(Id.)

     Dr. DiSimone completed a Medical Opinion Questionnaire on May

9, 2017, which reflected his April 19th plan.    (R. 393-95.)   He also

opined that Plaintiff could sit, stand/walk for less than two hours

total in an eight-hour day; she may need a cane or other assistive

device while engaging in occasional standing/walking; she could use

her hands to grasp, turn, and twist objects fifty percent of the

time; she could use her fingers for fine manipulation fifty percent

of the time; and she could use her arms for overhead reaching

twenty percent of the time.    (R. 393-94.)

     On the same day, Plaintiff saw Christine Tofts, D.O., at

Guthrie for her annual physical.    (R. 415.)   Plaintiff reported

knee and back pain and noted that she had a pain management

referral for June.   (Id.)    Physical exam did not show tenderness,

but Plaintiff was stiff to stand from a seated position.    (R. 418.)

     On June 28, 2017, Plaintiff saw Rohit Singh, M.D., a pain

management specialist for low back pain which she reported to be

persistent and moderate to severe in intensity, rating it at 7-

                                   11
8/10.   (R. 424.)   Plaintiff reported that the pain became worse

after her left knee surgery.    (Id.)    Physical exam showed a normal

gait; muscle spasm of the lumbar spine and moderate pain with range

of motion; mild pain with motion of both knees; paravertebral and

paraspinal tenderness; SI joint tenderness; single leg raise

limited bilaterally without lateralization; and no evidence of calf

muscle atrophy or hypertrophy.    (R. 426.)   He diagnosed lumbar

region spinal stenosis with neurogenic claudication; radiculopathy

of the lumbosacral region; spondylolisthesis at L5-S1; and chronic

knee pain.   (R. 427.)   Dr. Singh adjusted Plaintiff’s medication

regimen, planned to initiate a series of injections for the spinal

stenosis and radiculopathy, and planned aquatherapy for the

spondylolisthesis.   (Id.)

B.   ALJ Hearing

     At the August 2, 2017, hearing, Plaintiff testified that lower

back pain was her main problem.    (R. 71.)   She said she always had

pain which she rated at 7/10 without medication and 5/10 with it.

(R. 72.)   She described the pain as radiating from her back to her

legs and explained that it affected her ability to walk for more

than a block, stand for more than one hour, sit form more than an

hour, climb more than a flight of stairs, and lift anything more

than ten pounds.    (R. 74-76, 77.)    Plaintiff also testified about

pushing and pulling difficulties as well as postural limitations

due to pain.   (R. 76-77.)   She talked about activities of daily


                                  12
living, ability to do certain household chores, and her difficulty

doing others because of pain.   (R. 79-88.)

     Following Plaintiff’s testimony, ALJ Balutis asked vocational

expert Josephine Doherty to consider a hypothetical individual of

Plaintiff’s age, education, and vocational background

              restricted to a light exertional level with
              the following additional restrictions:
              posturally this person could . . . [n]ever
              climb ladders, ropes, and scaffolds, and
              never crawl. All of the remaining postural
              movements would be occasional. For the
              record, it’s climb ramps and stairs, balance,
              stoop, kneel, and crouch.

                   Environmentally this person would have
              frequent exposure to unprotected heights,
              moving mechanical parts, extreme cold, and
              vibration.

                   Pushing and pulling would be limited on
              the right lower extremity to frequent.

(R. 91-92.)   When asked whether this individual would be able to

perform any of Plaintiff’s past work, Ms. Doherty responded that

she would be able to perform the phlebotomist position both as

performed and according to the DOT.      (R. 92.)   If the individual

were limited to standing and walking for a total of four hours in

an eight-hour day, Ms. Doherty said the person could not perform

past relevant work.   (R. 93-94.)

C.   ALJ Decision

     With his September 20, 2017, decision, ALJ Balutis found that

Plaintiff had the following severe impairments: status post right

total knee replacement (2014); osteoarthritis of the left knee,

                                    13
status post left total knee replacement (2017); spondylolisthesis

at L5-S1; spinal stenosis with neurogenic claudication; lumbosacral

radiculopathy; and obstructive sleep apnea.    (R. 24.)   He concluded

Plaintiff did not have an impairment or combination of impairments

that met or equalled the severity of a listed impairment.      (R. 25.)

ALJ Balutis then determined Plaintiff had the residual functional

capacity (“RFC”) to perform light work except she “should never

climb ladders, ropes and scaffolds or crawl.    She could

occasionally climb ramps and stairs, balance, kneel, stoop or

crouch.    The claimant could have frequent exposure to unprotected

heights, moving mechanical parts, extreme cold and vibration.      She

could frequently push/pull with the right lower extremity.”      (R.

25.)

       With this RFC, the ALJ concluded Plaintiff was capable of

performing past relevant work as a phlebotomist.    (R. 29.)    He then

found that Plaintiff had not been under a disability as defined in

the Social Security Act from February 1, 2014, through the date of

the decision.    (Id.)

                 II. Disability Determination Process

       The Commissioner is required to use a five-step analysis to

determine whether a claimant is disabled.1    It is necessary for the


       1
        “Disability” is defined as the “inability to engage in any
substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for
a continuous period of not less than 12 months . . . .” 42 U.S.C.

                                  14
Commissioner to ascertain: 1) whether the applicant is engaged in a

substantial activity; 2) whether the applicant is severely

impaired; 3) whether the impairment matches or is equal to the

requirements of one of the listed impairments, whereby he qualifies

for benefits without further inquiry; 4) whether the claimant can

perform his past work; 5) whether the claimant’s impairment

together with his age, education, and past work experiences

preclude him from doing any other sort of work.   20 C.F.R. §§

404.1520(b)-(g), 416.920(b)-(g); see Sullivan v. Zebley, 493 U.S.

521, 110 S. Ct. 885, 888-89 (1990).

     If the impairments do not meet or equal a listed impairment,

the ALJ makes a finding about the claimant’s residual functional

capacity based on all the relevant medical evidence and other

evidence in the case record.   20 C.F.R. § 404.1520(e); 416.920(e).

The residual functional capacity assessment is then used at the



§ 423(d)(1)(A).   The Act further provides that an individual is
disabled

          only if his physical or mental impairment or
          impairments are of such severity that he is not
          only unable to do his previous work but cannot,
          considering his age, education, and work
          experience, engage in any other kind of
          substantial gainful work which exists in the
          national economy, regardless of whether such
          work exists in the immediate area in which he
          lives, or whether a specific job vacancy exists
          for him, or whether he would be hired if he
          applied for work.

42 U.S.C. § 423(d)(2)(A).

                                 15
fourth and fifth steps of the evaluation process.      Id.

     The disability determination involves shifting burdens of

proof.   The initial burden rests with the claimant to demonstrate

that he or she is unable to engage in his or her past relevant

work.    If the claimant satisfies this burden, then the Commissioner

must show that jobs exist in the national economy that a person

with the claimant’s abilities, age, education, and work experience

can perform.    Mason v. Shalala, 993 F.2d 1058, 1064 (3d Cir. 1993).

     As set out above, the instant decision was decided at step

four of the sequential evaluation process when the ALJ found that

Plaintiff could perform her past relevant work as a phlebotomist.

(R. 29.)

                       III. Standard of Review

     This Court’s review of the Commissioner’s final decision is

limited to determining whether there is substantial evidence to

support the Commissioner’s decision.     42 U.S.C. § 405(g); Hartranft

v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999).      Substantial evidence

means “more than a mere scintilla.      It means such relevant evidence

as a reasonable mind might accept as adequate to support a

conclusion.”    Richardson v. Perales, 402 U.S. 389, 401 (1971); see

also Cotter v. Harris, 642 F.2d 700, 704 (3d Cir. 1981).      The Third

Circuit Court of Appeals further explained this standard in Kent v.

Schweiker, 710 F.2d 110 (3d Cir. 1983).

             This oft-cited language is not . . . a


                                   16
             talismanic or self-executing formula for
             adjudication; rather, our decisions make
             clear that determination of the existence vel
             non of substantial evidence is not merely a
             quantitative exercise. A single piece of
             evidence will not satisfy the substantiality
             test if the Secretary ignores, or fails to
             resolve, a conflict created by countervailing
             evidence. Nor is evidence substantial if it
             is overwhelmed by other evidence–-
             particularly certain types of evidence (e.g.,
             that offered by treating physicians)–-or if
             it really constitutes not evidence but mere
             conclusion. See [Cotter, 642 F.2d] at 706
             (“‘Substantial evidence’ can only be
             considered as supporting evidence in
             relationship to all the other evidence in the
             record.”) (footnote omitted). The search for
             substantial evidence is thus a qualitative
             exercise without which our review of social
             security disability cases ceases to be merely
             deferential and becomes instead a sham.

Kent, 710 F.2d at 114.

     This guidance makes clear it is necessary for the ALJ to

analyze all probative evidence and set out the reasons for his

decision.    Burnett v. Comm’r of Soc. Sec., 220 F.3d 112, 119-20 (3d

Cir. 2000) (citations omitted).   If he has not done so and has not

sufficiently explained the weight given to all probative exhibits,

“to say that [the] decision is supported by substantial evidence

approaches an abdication of the court’s duty to scrutinize the

record as a whole to determine whether the conclusions reached are

rational.”    Dobrowolsky v. Califano, 606 F.2d 403, 406 (3d Cir.

1979).   In Cotter, the Circuit Court clarified that the ALJ must

not only state the evidence considered which supports the result

but also indicate what evidence was rejected: “Since it is apparent

                                  17
that the ALJ cannot reject evidence for no reason or the wrong

reason, an explanation from the ALJ of the reason why probative

evidence has been rejected is required so that a reviewing court

can determine whether the reasons for rejection were improper.”

Cotter, 642 F.2d at 706-07.   However, the ALJ need not undertake an

exhaustive discussion of all the evidence.   See, e.g., Knepp v.

Apfel, 204 F.3d 78, 83 (3d Cir. 2000).

     A reviewing court may not set aside the Commissioner’s final

decision if it is supported by substantial evidence, even if the

court would have reached different factual conclusions.     Hartranft,

181 F.3d at 360 (citing Monsour Medical Center v. Heckler, 806 F.2d

1185, 1190-91 (3d Cir. 1986); 42 U.S.C. § 405(g) (“[t]he findings

of the Commissioner of Social Security as to any fact, if supported

by substantial evidence, shall be conclusive . . .”).   “However,

even if the Secretary’s factual findings are supported by

substantial evidence, [a court] may review whether the Secretary,

in making his findings, applied the correct legal standards to the

facts presented.”   Friedberg v. Schweiker, 721 F.2d 445, 447 (3d

Cir. 1983) (internal quotation omitted).   Where a claimed error

would not affect the outcome of a case, remand is not required.

Rutherford v. Barnhart, 399 F.3d 546, 553 (3d Cir. 2005).    Finally,

an ALJ’s decision can only be reviewed by a court based on the

evidence that was before the ALJ at the time he or she made his or

her decision.   Matthews v. Apfel, 239 F.3d 589, 593 (3d Cir. 2001).


                                 18
                            IV. Discussion

     As set out above, Plaintiff asserts the Acting Commissioner’s

determination should be remanded because the ALJ erred in his

assessment of medical expert opinions which limited Plaintiff to

sedentary or less-than-sedentary work and substituted his lay

judgment for these opinions.   (Doc. 9 at 5.)    Defendant responds

that substantial evidence supports the ALJ’s evaluation of medical

evidence.   (Doc. 10 at 15.)   The Court concludes Plaintiff has

satisfied her burden of showing error on the basis alleged.

     Plaintiff points to the opinion of two treating physicians,

Dr. Golobek and Dr. DiSimone, and an examining physician, Dr.

Jenouri, which limited her to less-than sedentary work level.

(Doc. 9 at 6.)   She maintains the ALJ erred in finding she could do

light work “[d]espite this overwhelming, consistent, and

uncontroverted evidence.”   (Id.)    Plaintiff avers the ALJ reached

his conclusion based on “his own lay judgment and non-medical

interpretation of the medical evidence.”     (Id.)

     Under applicable regulations and the law of the Third Circuit,

a treating medical source’s opinions are generally entitled to

controlling weight, or at least substantial weight.2    See, e.g.,


     2
        Though not applicable here, the regulations have eliminated
the treating source rule for claims filed on or after March 27,
2017, and in doing so have recognized that courts reviewing claims
have “focused more on whether we sufficiently articulated the
weight we gave treating source opinions, rather than on whether
substantial evidence supports our decision.” 82 FR 5844-01, 2017
WL 168819, *at 5853 (Jan. 18, 2017). The agency further stated

                                    19
Fargnoli v. Halter, 247 F.3d 34, 43 (3d Cir. 2001) (citing 20

C.F.R. § 404.1527(c)(2); Cotter v. Harris, 642 F.2d 700, 704 (3d

Cir. 1981)).    Sometimes called the “treating physician rule,” the

principle is codified at 20 C.F.R. § 404.1527(c)(2), and is widely

accepted in the Third Circuit.    Mason v. Shalala, 994 F.2d 1058 (3d

Cir. 1993); see also Dorf v. Brown, 794 F.2d 896 (3d Cir. 1986).

The regulation addresses the weight to be given a treating source’s

opinion: “If we find that a treating source’s opinion on the

issue(s) of the nature and severity of your impairment(s) is well-

supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other

substantial evidence in your case, we will give it controlling

weight.”    20 C.F.R. § 404.1527(c)(2).3   “A cardinal principle


that in its experience in adjudicating claims using the treating
source rule since 1991, the two most important factors for
determining persuasiveness are consistency and supportability,
which is the foundation of the new regulations. Id. Therefore,
the new regulations contain no automatic hierarchy for treating
sources, examining sources, or reviewing sources, but instead,
focus on the analysis of these factors. Id. 20 C.F.R. § 404.1520c
addresses the evaluation of opinion evidence for cases filed on or
after March 27, 2017.
     3
         20 C.F.R. § 404.1527(c)(2) states in relevant part:

            Generally, we give more weight to opinions from
            your treating sources, since these sources are
            likely to be the medical professionals most
            able to provide a detailed, longitudinal
            picture of your medical impairment(s) and may
            bring a unique perspective to the medical
            evidence that cannot be obtained from the
            objective medical findings alone or from
            reports of individual examinations, such as

                                   20
guiding disability eligibility determinations is that the ALJ

accord treating physicians’ reports great weight, especially when

their opinions reflect expert judgment based on continuing

observation of the patient’s condition over a prolonged period of

time.”   Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000)

(citations omitted); see also Brownawell v. Commissioner of Social

Security, 554 F.3d 352, 355 (3d Cir. 2008).   In choosing to reject

the treating physician’s assessment, an ALJ may not make

“speculative inferences from medical reports and may reject a

treating physician’s opinion outright only on the basis of

contradictory medical evidence and not due to his or her own

credibility judgments, speculation or lay opinion.”   Morales, 225

F.3d at 317 (citing Plummer v. Apfel, 186 F.3d 422, 429 (3d Cir.

1999); Frankenfield v. Bowen, 861 F.2d 405, 408 (3d Cir. 1988)).


           consultative examinations or brief
           hospitalizations. If we find that a treating
           source's opinion on the issue(s) of the nature
           and severity of your impairment(s) is well-
           supported by medically acceptable clinical and
           laboratory diagnostic techniques and is not
           inconsistent with the other substantial
           evidence in your case record, we will give it
           controlling weight. When we do not give the
           treating source's opinion controlling weight,
           we apply the factors listed in paragraphs
           (c)(2)(i) and (c)(2)(ii) of this section, as
           well as the factors in paragraphs (c)(3)
           through (c)(6) of this section in determining
           the weight to give the opinion. We will always
           give good reasons in our notice of
           determination or decision for the weight we
           give your treating source's opinion.


                                 21
     Pursuant to 20 C.F.R. § 404.1527(c)(2), an ALJ must assign

controlling weight to a well-supported treating medical source

opinion unless the ALJ identifies substantial inconsistent

evidence.   SSR 96-2p explains terms used in 20 C.F.R. § 404.1527

regarding when treating source opinions are entitled to controlling

weight.   SSR 96-2p, 1996 WL 374188, at *1.   For an opinion to be

“well-supported by medically acceptable clinical and laboratory

diagnostic techniques,” 28 U.S.C. § 404.1527(c)(2), “it is not

necessary that the opinion be fully supported by such evidence”–-it

is a fact-sensitive case-by-case determination.   SSR 96-2p, 1996 WL

374188, at *2.   It is a determination the adjudicator must make

“and requires an understanding of the clinical signs and laboratory

findings in the case record and what they signify.”    Id.

Similarly, whether a medical opinion “is not inconsistent with the

other substantial evidence in your case record,” 28 U.S.C. §

404.1527(c)(2), is a judgment made by the adjudicator in each case.

SSR 96-2p, 1996 WL 374188, at*3.   The ruling explains that

            [s]ometimes, there will be an obvious
            inconsistency between the opinion and the
            other substantial evidence; for example, when
            a treating source’s report contains an
            opinion that the individual is significantly
            limited in the ability to do work-related
            activities, but the opinion is inconsistent
            with the statements of the individual’s
            spouse about the individual’s activities, or
            when two medical sources provide inconsistent
            medical opinions about the same issue. At
            other times, the inconsistency will be less
            obvious and require knowledge about, or
            insight into, what the evidence means. In

                                   22
             this regard, it is especially important to
             have an understanding of the clinical signs
             and laboratory findings and any treatment
             provided to determine whether there is an
             inconsistency between this evidence and
             medical opinions about such issues as
             diagnosis, prognosis . . . , or functional
             effects. Because the evidence is in medical,
             not lay, terms and information about these
             issues may be implied rather than stated,
             such inconsistency may not be evidence
             without an understanding of what the clinical
             signs and laboratory findings signify.

SSR 96-2P, 1996 WL 374188, at *3.      The ruling further provides that

additional development may be needed to determine the appropriate

weight assigned a treating source opinion, “for example, to obtain

more evidence or to clarify reported clinical signs or laboratory

findings.”   Id. at *4.   In contrast to those cases where the record

is adequately developed, SSR 96-2p specifically states that the ALJ

or Appeals Council “may need to consult a medical expert to gain

more insight into what the clinical signs and laboratory findings

signify in order to decide whether a medical opinion is well-

supported or whether it is not consistent with the other

substantial evidence in the case record.”      Id.

     Importantly, the weight assigned a treating source’s opinion

must be fully explained in the ALJ’s decision: when the decision is

not fully favorable, it “must contain specific reasons for the

weight given to the treating source's medical opinion, supported by

the evidence in the case record, and must be sufficiently specific

to make clear to any subsequent reviewers the weight the


                                  23
adjudicator gave to the treating source's medical opinion and the

reasons for that weight.”   SSR 96-2p, 1996 WL 374188, at *5; see

also 20 C.F.R. § 404.1527(c)(2); 20 C.F.R. § 416.927(c)(2).   The

requirement that an ALJ provide a degree of specificity in support

of his conclusions cannot be satisfied by general statements or

broad reference to exhibits of record.   See, e.g., Gross v. Comm’r

of Soc. Sec., 653 F. App’x 116, 121-22 (3d Cir. 2016) (not

precedential).   Overall, SSR 96-2p, relevant regulations, and

caselaw reinforce the need for careful review of an ALJ’s decision

to discount a treating source opinion, with particular attention

paid to the reasons for discounting the opinion and the nature of

the evidence either cited as contradictory or otherwise relied upon

by the ALJ.4

     Factors used to determine the weight properly attributed to an


     4
        Consistent with SSR 96-2p’s explanation of regulatory
terms, Third Circuit caselaw indicates that “lay reinterpretation
of medical evidence does not constitute ‘inconsistent . . .
substantial evidence.’” Carver v. Colvin, Civ. A. No. 1:15-CV-
00634, 2016 WL 6601665, at *16 (M.D. Pa. Sept. 14, 2016) (citing
Gober v. Matthews, 574 F.2d 772, 777 (3d Cir. 1978); Frankenfeld v.
Bowen, 861 F.2d 405, 408 (3d Cir. 1988); Doak v. Heckler, 790 F.2d
26, 29-30 (3d Cir. 1986); Ferguson v. Schweiker, 765 F.2d 31, 36-37
(3d Cir. 1985); Kent v. Schweiker, 710 F.2d 110, 115 (3d Cir.
1983); Van Horn v. Schweiker, 717 F.2d 871, 874 (3d Cir. 1983);
Kelly v. Railroad Retirement Bd., 625 F.2d 486, 494 (3d Cir. 1980);
Rossi v. Califano, 602 F.2d 55, 58-59 (3d Cir. 1979); Fowler v.
Califano, 596 F.2d 600, 603 (3d Cir. 1979)). Thus, the reviewing
court should disregard medical evidence cited as contradictory if
it is really lay interpretation or judgment rather than that of a
qualified medical professional. See, e.g., Carver, 6601665, at
*11.


                                 24
examining source opinion are similar to those applied to a treating

source opinion, including supportability, consistency,

specialization, as well as the amount of understanding the source

has of Social Security disability programs and their evidentiary

requirements.    20 C.F.R. § 404.1527(c);   20 C.F.R. § 416.927(c).

     Reviewing the ALJ’s decision on relevant opinions of record

in the legal framework set out above shows that ALJ Balutis did not

provide detailed reasons for the weight assigned any opinion at

issue here.   (R. 28.)     He found Dr. Golobek’s October 2015 opinion

entitled to little weight because it was “not supported by any

objective findings,” and the restrictions were not supported by

“the longitudinal medical evidence of record.”     (Id.)    ALJ Balutis

did not provide an explanation of why medical evidence was not

supportive of the opinion or point to any evidence which

contradicted it.   (Id.)    He assigned partial weight to Dr.

Golobek’s January 2016 opinion for the same reasons.       (Id.)

     Despite the lack of explanation in his review of Dr. Golobek’s

opinions, ALJ Balutis noted elsewhere in his general review of

evidence that Dr. Golobek found no restrictions to Plaintiff

returning to work in May 2014 and in August 2014 he said he would

see her in one year.     (R. 26 (citing Ex. 1F [R. 249-91]).)      The

record contains no contact between Plaintiff and Dr. Golobek from

the August 2014 office visit to his October 2015 opinion.       See

supra pp. 4-5.   In August 2014, Plaintiff was “doing excellent,”


                                    25
and three months earlier Dr. Golobek had cleared her to return to

work without restriction as a phlebotomist, which is a light duty

position as performed (R. 29, 91, 278, 279); in October 2015, Dr.

Golobek opined that Plaintiff was capable of performing less than

sedentary work (R. 318-20).   Similarly, evidence of record does not

show that Dr. Golobek evaluated Plaintiff between his October 2015

opinion and his January 2016 opinion.5   See supra pp. 5-6.

     Reading the decision as a whole, the Court concludes the ALJ’s

error in not providing the required specificity would be harmless

because this is a case where there is “an obvious inconsistency

between the opinion and the other substantial evidence,” SSR 96-2p,

1996 WL 374188, at *3.   See Albury v. Comm’r of Soc. Sec., 116 F.

App’x 328, 330 (3d Cir. 2004) (not precedential) (where the ALJ’s

decision is explained in sufficient detail to allow meaningful

judicial review and the decision is supported by substantial

evidence, a claimed error may be deemed harmless) (citing Burnett

v. Commissioner, 220 F.3d 112, 119 (3d Cir. 2000).   Specifically,

it is obviously inconsistent for Dr. Golobek to opine that

Plaintiff was capable of less than sedentary work when he had not

seen her for over a year and had cleared her for light duty work

without restriction prior to when he last examined her.   (R. 278,



     5
       Although Plaintiff saw Dr. Golobek in February 2016 with
complaints of knee and back pain (R. 502), there is no indication
that he was aware of these complaints when he completed the January
2016 form opinion.

                                 26
279, 318-20, 336-38.)   With this obvious inconsistency which shows

that Dr. Golobek’s opinions lack the support required to be

assigned controlling or significant weight, 20 C.F.R. §

404.1527(c); 20 C.F.R. § 416.927(c), remand for reconsideration of

the weight assigned the opinions is not warranted.

     ALJ Balutis gave little weight to Dr. DiSimone’s opinion

regarding Plaintiff’s physical limitations.6   (R. 28 (citing Ex. 9F

[R. 393-95]).)    He did so because he concluded Dr. DiSimone’s

findings in the questionnaire that Plaintiff “would be limited to

less than a full range of sedentary work [were] not well supported

by the overall objective medical evidence of record.”   (R. 28.)

     As with the his assessment of Dr. Golobek’s opinions, the

general statement explaining the weight assigned Dr. DiSimone’s

opinion does not satisfy the ALJ’s obligation to provide specific

reasons for discounting the opinion.   SSR 96-2p, 1996 WL 374188, at

*5; see also 20 C.F.R. § 404.1527(c)(2); 20 C.F.R. § 416.927(c)(2).

ALJ Balutis does not explain why the overall medical evidence of

record does not support the opinion or cite evidence which he finds

contradicts it.   (R. 28.)

     However, unlike the assessments of Dr. Golobek’s opinions, the

Court cannot find the error harmless because the court is unable to



     6
        Although he reviewed the Physical Activities form completed
by Dr. DiSimone on May 9, 2017, ALJ Balutis did not review the
limitations expressed in Dr. DiSimone’s Patient Plan contained in
the April 19, 2017, office notes (R. 388). (See R. 27-28.)

                                  27
conduct meaningful judicial review of the determination.      See

Albury, 116 F. App’x at 330.    At the office visit where Dr.

DeSimone’s Patient Plan included limitations consistent with those

identified in the questionnaire less than a month later, Dr.

DiSimone reviewed several diagnostic findings which he indicated

supported his assessments.     (R. 388.)   As noted above, ALJ Balutis

does not cite medical evidence or opinion contradicting Dr.

DiSimone’s analysis or determinations, and the Court does not find

inherent inconsistencies in the record as was the case with Dr.

Golobek’s opinions.   Without an explanation as to why the

diagnostics and clinical findings did not support Dr. DiSimone’s

assessed limitations, the Court cannot find the ALJ’s conclusions

are based on substantial evidence.      With no obvious inconsistencies

and no analysis, the Court agrees with Plaintiff that the ALJ

appears to have improperly relied on his own lay judgment in

rejecting Dr. DiSimone’s opinion and crafting the RFC.7     Morales,



     7
        The parties engage in discussion of whether an ALJ must
base the residual functional capacity determination on a medical
opinion setting out the functional capabilities of the claimant:
Plaintiff maintains that such an opinion is required pursuant to
Doak v. Heckler, 790 F.2d 26, 29 (3d Cir. 1986), (Doc. 9 at 7; Doc.
11 at 2-3); Defendant contends Plaintiff’s reliance on Doak is
misplaced and a specific medical opinion setting out the functional
capabilities found in the RFC is not necessary (Doc. 10 at 17-19, &
n.4 (citing Chandler v. Comm’r of Soc. Sec., 667 F.3d 356, 362 (3d
Cir. 2011); Titterington v. Barnhart, 174 F. App’x 6, 11 (3d Cir.
2006); Butler v. Colvin, Civ. A. No. 3:15-CV-1923, 2016 WL 2756268,
at *13 n.6 (M.D. Pa. May 12, 2016))).

     Focusing on whether substantial evidence supports the ALJ’s
decision in this case, the Court does not adopt a per se rule that
the precise functional limitations found by the ALJ must be based
on a medical opinion or specific medical finding.


                                   28
225 F.3d at 317.   Therefore, this matter must be remanded for

further consideration of Dr. DiSimone’s opinions.

     Finally, the ALJ’s assignment of partial weight to Dr.

Jenouri’s opinion is problematic for similar reasons.      (R. 28.)     As

with Dr. DiSimone, Dr. Jenouri found Plaintiff capable of less than

sedentary work.    (R. 326-31.)   Though the ALJ’s conclusion that

Plaintiff had the RFC for light work shows that he rejected Dr.

Jenouri’s specific findings which limited Plaintiff to less than

sedentary work, ALJ Balutis provided no explanation as to what he

meant by “partial weight.”    (See R. 28.)     He stated only that he

gave partial weight to the opinion “because [Dr. Jenouri] was

relying solely and exclusively on one observation made on the day

of the examination and not upon long-term observations and

examinations of the claimant.”    (R. 28.)    The Court cannot find

this rationale adequate: if it were a sufficient reason to discount

the opinion of a consultative examiner who conducted the

examination and rendered the opinion at the request of the Bureau

of Disability Determination, then engaging the services of the

consultant would be pointless as, by nature and design, the

evaluation is a single-encounter.       Therefore, Dr. Jenouri’s opinion

must be further considered upon remand.

                             V. Conclusion

     For the reasons discussed above, the Court concludes this

matter is properly remanded to the Acting Commission for further


                                   29
action consistent with this opinion.   An appropriate Order is filed

simultaneously with this Memorandum.



                              S/Richard P. Conaboy
                              RICHARD P. CONABOY
                              United States District Judge

DATED: October 24, 2018




                                30
